Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends on claim 15 which was cancelled. Appropriate correction is required.
Allowable Subject Matter
Claim 1, 3-5,8-11, 14, 19-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “a first slot is present between a first stripe and a second stripe; a second slot is present between the first stripe and a third stripe in one side of the first slot; and a third slot is present between the second stripe and a fourth stripe in an opposite side of the second slot” was not considered to be obvious.
The limitations of claim 19 including “a second pair of longitudinal stripes one to each side of the first slot waveguide structure defining a pair of second slots each between one of the first and second stripes, wherein the second slots are wider than the first slots” was not considered to be obvious.
The limitations of claim 21 including “a photo-thermoelectric (PTE) is generated in each slot” was not considered to be obvious.
The limitations of claim 22 including “a pair of contacts operatively connected with each portion of the graphene absorption layer located over or underneath each slot to extract electrical signal out of the graphene absorption layer” was not considered to be obvious.
The limitations of claim 23 including “wherein each electrode is formed between the graphene absorption layer and each stripe of the optical waveguide structure” was not considered to be obvious.
The limitations of claim 24 including “a graphene absorption layer provided underneath the at least three stripes; an electrode for each stripe, wherein each electrode is formed on top of each stripe” was not considered to be obvious.
The limitations of claim 26 including “wherein the electrodes cover an end portion of the stripes” was not considered to be obvious.
The limitations of claim 27 including “wherein the stripes have a lower refractive index than the slots at a wavelength of operation” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818